Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-8 of SBT Bancorp, Inc. of our report dated March 16, 2011 with respect to the consolidated financial statements of SBT Bancorp, Inc. for the year ended December 31, 2010, which report is included in Form 10-K of SBT Bancorp, Inc. for the year ended December 31, 2010. /s/ SHATSWELL, MacLEOD & COMPANY, P.C. SHATSWELL, MacLEOD & COMPANY, P.C. West Peabody, Massachusetts May 18, 2011 83 PINE STREET ● WEST PEABODY, MASSACHUSETTS 01960-3635 ● TELEPHONE (978) 535-0206 ● FACSIMILE (978) 535-9908 smc@shatswell.com www.shatswell.com
